                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DAVID JACKSON, # 39640                                                              PLAINTIFF

 vs.                                           CIVIL ACTION No.: 3:19-CV-480-HTW-LRA

 CLERK OF JUSTICE COURT, and
 MADISON COUNTY, MISSISSIPPI,
 BOARD OF SUPERVISORS                                                            DEFENDANTS

                                             ORDER

       BEFORE THIS COURT IS THE Motion for Relief from Judgment [Docket no. 40] filed

by the pro se plaintiff, David Jackson. Defendants oppose plaintiff’s motion. This court has

reviewed the submissions of the parties and the relevant jurisprudence and finds that plaintiff’s

motion must be denied for the reasons set forth below.

       A document filed pro se is ‘to be liberally construed,’ Estelle v. Gamble, 429 U.S. 97, 106

(1976) and ‘a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers,’ ibid. (internal quotation marks omitted). Cf. Fed. Rule

Civ. Proc. 8(f) (‘All pleadings shall be so construed as to do substantial justice’).” Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007).

       A pro se litigant “must comply with statutory obligations and abide by the rules of this

Court.” Legget v. PSS World Med., Inc., No. L-07-63, 2009 U.S. Dist. LEXIS 15937, at *12 (S.D.

Tex. Mar. 2, 2009) (Citing Castro Romero v. Becken, 256 F.3d 349, 354 n.2 (5th Cir. 2001); United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994)).

The United States Supreme Court specifically cautioned pro se litigants that:

       District judges have no obligation to act as counsel or paralegal to pro se litigants.
       In McKaskle v. Wiggins, 465 U.S. 168, 183-184, 79 L. Ed. 2d 122, 104 S. Ct. 944
       (1984), the Court stated that “[a] defendant does not have a constitutional right to
       receive personal instruction from the trial judge on courtroom procedure” and that

                                                 1
         “the Constitution [does not] require judges to take over chores for a pro se
         defendant that would normally be attended to by trained counsel as a matter of
         course.” See also Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528
         U.S. 152, 162, 145 L. Ed. 2d 597, 120 S. Ct. 684 (2000)

Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 2446 (2004).

         This court considers plaintiff’s Motion for Relief from Judgment [Docket no. 40] to be a

motion to reconsider under Rule 59(e) of the Federal Rules of Civil Procedure1.

         Generally, “motions to reconsider are analyzed under Rule 59(e) of the Federal Rules of

Civil Procedure.” McDonald v. Entergy Operations, Inc., No. 5:03cv241, 2005 WL 1528611, at

*1 (S.D. Miss May 31, 2005). This court has “considerable discretion” in deciding whether to grant

a motion for reconsideration. See Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir.

1993).

         There are only three grounds for which this court may grant a motion for reconsideration:

“(a) an intervening change in controlling law, (2) the availability of new evidence not previously

available, and (3) the need to correct a clear error of law or prevent manifest injustice.” W.C. Bulley

v. Fidelity Financial Servs. Of Miss., Inc., No. 3:00cv522, 2000 WL 1349184, at *2 (S.D. Miss.

Sept. 8, 2000). If none of these three grounds is present, this court must deny the motion. Id. at *3.

         Plaintiff offers no authority or evidence which would support a finding of any of the above

listed factors. Plaintiff’s sole argument is that he did not receive the Report and Recommendation

of the Magistrate Judge [Docket no. 37] and, thus, did not file an objection to such. Plaintiff claims,

without support, that the mail office at the correctional facility where he was incarcerated must

have lost or misplaced such.




1
 (e) Motion to Alter or Amend a Judgment. A motion to alter or amend a judgment must be filed no later than 28 days
after the entry of the judgment.
Fed. R. Civ. P. 59(e)

                                                        2
       As defendants correctly indicate, however, plaintiff filed a change of address before the

United States District Court Clerk for the Southern District of Mississippi mailed the report and

recommendation to him. The record also does not indicate that mailing had been returned to the

court. Plaintiff does not deny that he received the final judgment and order dismissing his lawsuit.

       Additionally, this court finds that reopening this lawsuit to allow plaintiff to file an

objection to the report and recommendation would be futile. The report and recommendation found

that plaintiff had filed his lawsuit after they were time-barred by the applicable statutes of

limitations. Accordingly, this court finds plaintiff’s motion should be denied. See Dixon v.

AmeriCredit Financial Svcs., Inc., 772 Fed.App’x 255 (5th Cir. 2019).

       SO ORDERED this the 2nd day of July, 2021.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 3
